Notice of Allowance
Claims 26-30, 33-36, 59-61, 67, and 69-72 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are found persuasive. The cited prior art does not disclose, teach, or suggest heat treating or curing an integral polymer matrix.
For independent claim 26:
The claimed invention is a method for manufacturing an object using a stacked multifunctional assembly, the method comprising: integrating a multifunctional assembly onto an object having an integral polymer matrix, the multifunctional assembly having a stacked, layered structure including at least: a first resistive layer having a carbon nanotube (CNT) network in sheet form, a first conductive layer stacked on the first resistive layer, and a first pair of insulating layers including a first insulating layer stacked on and disposed across the first resistive layer and a second insulating layer stacked on and disposed across the first conductive layer on a side opposing the first resistive layer; coupling a voltage source or a current source to the first conductive layer; flowing electrical current through the first resistive layer so as to generate heat; and using the generated heat to form, heat treat or cure the integral polymer matrix of the object.
The closest prior art would be Nordin et al (US 2013/0043342). Nordin teaches multifunctional assembly in a stacked configuration comprising: a first resistive layer having a carbon nanotube network in sheet form, a first conductive layer stacked on the first resistive layer, and a first pair of insulating layers. However, Nordin does not teach coupling a voltage source or a current source to the first conductive layer; flowing 
The second closest prior art would be Smith et al (US 2004/0055699). Smith teaches coupling a voltage source or a current source to the first conductive layer; flowing electrical current through the first resistive layer so as to generate heat; and using the generated heat to form, heat treat or cure the integral polymer matrix of the object. However, applying the teachings of Smith to the invention of Nordin would destroy the invention of Nordin and render it unusable for its intended purpose.

For independent claim 28:
The claimed invention is an assembled object comprising an integral polymer matrix forming a portion of the assembled object, and a multifunctional assembly having a stacked, layered structure including at least: a first resistive layer, a first conductive layer electrically coupled to and stacked on the first resistive layer, and a first pair of insulating layers including a first insulating layer stacked on and disposed across the first resistive layer and a second insulating layer stacked on and disposed across the first conductive layer on a side opposing the first resistive layer, wherein the assembled object is formed by flowing electrical current through the resistive layer via the first conductive layer so as to generate heat and using the generated heat to form, heat treat or cure the integral polymer matrix of the assembled object.
The closest prior art would be Nordin et al (US 2013/0043342). Nordin teaches multifunctional assembly in a stacked configuration comprising: a first resistive layer having a carbon nanotube network in sheet form, a first conductive layer stacked on the 
The second closest prior art would be Smith et al (US 2004/0055699). Smith teaches forming an assembled object is formed by flowing electrical current through the resistive layer via the first conductive layer so as to generate heat and using the generated heat to form, heat treat or cure the integral polymer matrix of the assembled object. However, applying the teachings of Smith to the invention of Nordin would destroy the invention of Nordin and render it unusable for its intended purpose.

For independent claim 30:
The claimed invention is a system comprising an object formed in part from an integral polymer matrix, the object incorporating a multifunctional assembly having a stacked, layered structure including at least: a first resistive layer, a first conductive layer electrically coupled to and stacked on the first resistive layer, and a first pair of insulating layers including a first insulating layer stacked on and disposed across the first resistive layer and a second insulating layer stacked on and disposed across the first conductive layer on a side opposing the first resistive layer, wherein the assembled object is formed by flowing electrical current through the resistive layer via the first conductive layer so as to generate heat and using the generated heat to form, heat treat or cure the integral polymer matrix of the assembled object.

The second closest prior art would be Smith et al (US 2004/0055699). Smith teaches forming an assembled object is formed by flowing electrical current through the resistive layer via the first conductive layer so as to generate heat and using the generated heat to form, heat treat or cure the integral polymer matrix of the assembled object. However, applying the teachings of Smith to the invention of Nordin would destroy the invention of Nordin and render it unusable for its intended purpose.

For independent claim 67:
The claimed invention is A system comprising: a manufacturing tool adapted for use in a forming, curing, or heat treating process for an object having a polymer matrix included therein, the tool being in contact with the object during the forming, curing or heat treating process, the tool formed incorporating a multifunctional assembly having a stacked, layered structure including at least: a first resistive layer, a first conductive layer electrically coupled to and stacked on the first resistive layer, and a first pair of insulating layers including a first insulating layer stacked on and disposed across the 
The closest prior art would be Nordin et al (US 2013/0043342). Nordin teaches multifunctional assembly in a stacked configuration comprising: a first resistive layer having a carbon nanotube network in sheet form, a first conductive layer stacked on the first resistive layer, and a first pair of insulating layers. However, Nordin does not teach wherein the assembled object is formed by flowing electrical current through the resistive layer via the first conductive layer so as to generate heat and using the generated heat to form, heat treat or cure the integral polymer matrix of the assembled object.
The second closest prior art would be Smith et al (US 2004/0055699). Smith teaches forming an assembled object is formed by flowing electrical current through the resistive layer via the first conductive layer so as to generate heat and using the generated heat to form, heat treat or cure the integral polymer matrix of the assembled object. However, applying the teachings of Smith to the invention of Nordin would destroy the invention of Nordin and render it unusable for its intended purpose.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761